FILED
                             NOT FOR PUBLICATION                              DEC 02 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SPIRO KAMAR; et al.,                              No. 13-57157

               Plaintiffs - Appellees,            D.C. No. 2:07-cv-02252-SJO-AJW

 v.
                                                  MEMORANDUM*
RADIO SHACK CORPORATION,

               Defendant,

ANTONIO BOATNER, Jr.,

               Objector - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Antonio Boatner, Jr., appeals pro se from the district court’s order granting

final approval of a proposed settlement in a class action suit for labor violations.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s order granting final approval of the proposed

settlement. Staton v. Boeing Co., 327 F.3d 938, 953 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion in granting final approval of

the proposed settlement because the proposed settlement was fundamentally fair,

adequate, and reasonable. See id. at 959 (setting forth factors to consider in

evaluating proposed settlement).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions are denied as unnecessary.

      AFFIRMED.




                                           2                                     13-57157